DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(In the claims)
1.	(Currently Amended) A reliability management system comprising:
circuitry to:
obtain conclusion data indicative of a conclusion made by each of two or fewer compute devices of a host system, wherein the conclusion data from each compute device pertains to the same operation;
identify whether an error has occurred in the operation of each compute device, wherein to identify whether an error has occurred comprises to perform a self test of logic or memory of the compute device, and wherein to perform the self test comprises to interleave the self test with conclusion determination operations on the compute device, and wherein to interleave the self test with the conclusion determination operations comprises to save and restore states to alternate between the self test and conclusion determination operations;
determine, in response to a determination that an error has occurred, a severity of the error at least partially based on results of the self test; and
cause the host system to perform a responsive action as a function of the determined severity of the error.

2.	(Original) The reliability management system of claim 1, wherein the host system is a vehicle and wherein to obtain the conclusion data comprises to obtain conclusion data indicative of an identification of an object.

3.	(Original) The reliability management system of claim 1, wherein the two or fewer compute devices comprises a single compute device.

4.	(Original) The reliability management system of claim 1, wherein to identify whether an error has occurred comprises to compare the conclusion data from the two compute devices to identify a difference between the conclusions, wherein the difference is indicative of an error.

5.	(Original) The reliability management system of claim 4, wherein to determine the severity of the error comprises to apply one or more filter weights to the identified difference.

6.	(Original) The reliability management system of claim 5, wherein the circuitry is further to utilize machine learning to select or adjust the filter weights applied to the identified difference.

7.	(Canceled) 

8.	(Canceled) 

9.	(Canceled) 

10.	(Previously Presented) The reliability management system of claim 1, wherein to determine the severity of the error comprises to determine that a memory fault or a logic fault identified from the self test is a hard error.

11.	(Previously Presented) The reliability management system of claim 1, wherein to determine the severity of the error comprises to send data indicative of a result of the self test to a remote compute device for analysis and receive responsive data from the remote compute device indicative of the severity of the error.

12. 	(Original) The reliability management system of claim 1, wherein to cause the host device to perform a responsive action as a function of the severity of the error comprises to disable, in response to a determination that the error is a soft error that can be recovered from, one or more features of the host device.

13.	(Original) The reliability management system of claim 12, wherein to cause the host device to perform a responsive action as a function of the severity of the error comprises to stop movement of the host system and send, to a remote compute device, debug data indicative of a source of the error to a remote compute device for analysis. 

14.	(Original) The reliability management system of claim 13, wherein to send the debug data comprises to send a tag indicative of the severity of the error and a timestamp indicative of a time when the error occurred.


15.	(Currently Amended) One or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a reliability management system to:
obtain conclusion data indicative of a conclusion made by each of two or fewer compute devices of a host system, wherein the conclusion data from each compute device pertains to the same operation;
identify whether an error has occurred in the operation of each compute device, wherein to identify whether an error has occurred comprises to perform a self test of logic or memory of the compute device, and wherein to perform the self test comprises to interleave the self test with conclusion determination operations on the compute device, and wherein to interleave the self test with the conclusion determination operations comprises to save and restore states to alternate between the self test and conclusion determination operations;
determine, in response to a determination that an error has occurred, a severity of the error at least partially based on results of the self test; and
cause the host system to perform a responsive action as a function of the determined severity of the error.

16.	(Previously Presented) The one or more non-transitory machine-readable storage media of claim 15, wherein the host system is a vehicle and wherein to obtain the conclusion data comprises to obtain conclusion data indicative of an identification of an object.

17.	(Previously Presented) The one or more non-transitory machine-readable storage media of claim 15, wherein the two or fewer compute devices comprises a single compute device.

18.	(Previously Presented) The one or more non-transitory machine-readable storage media of claim 15, wherein to identify whether an error has occurred comprises to compare the conclusion data from the two compute devices to identify a difference between the conclusions, wherein the difference is indicative of an error.

19.	(Previously Presented) The one or more non-transitory machine-readable storage media of claim 18, wherein to determine the severity of the error comprises to apply one or more filter weights to the identified difference.


20.	(Currently Amended) A method comprising:
obtaining, by a reliability management system, conclusion data indicative of a conclusion made by each of two or fewer compute devices of a host system, wherein the conclusion data from each compute device pertains to the same operation;
identifying, by the reliability management system, whether an error has occurred in the operation of each compute device, wherein to identify whether an error has occurred comprises to perform a self test of logic or memory of the compute device, and wherein to perform the self test comprises to interleave the self test with conclusion determination operations on the compute device, and wherein to interleave the self test with the conclusion determination operations comprises to save and restore states to alternate between the self test and conclusion determination operations;
determining, by the reliability management system and in response to a determination that an error has occurred, a severity of the error at least partially based on results of the self test; and
causing, by the reliability management system, the host system to perform a responsive action as a function of the determined severity of the error.


21.	(Canceled) 

22. 	(Canceled) 
23. 	(Canceled)



Authorization for this examiner’s amendment was given in an interview with Scott McClelland on 6-3-2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706.  The examiner can normally be reached on Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE LIN/Primary Examiner, Art Unit 2113